Title: John Adams to Abigail Adams 2d, 27 July 1784
From: Adams, John
To: Adams, Abigail (daughter of JA and AA)



My Dear Daughter:
The Hague, 17 27 July, 1784

With the tenderest emotions of a father’s heart, I congratulate you on your agreeable voyage, and happy arrival; and hope that your journeys in Europe, and your returning voyage to your own country, will be equally prosperous.
At your age, travels are pleasing and instructive. But that you may be able to derive the full benefit from them, let me recommend to you to keep a journal.
I have never had influence enough with your brother to prevail upon him to attend to this exercise, as pleasant as it is useful. But the punishment of this negligence is certain; if he lives sixty years, he will spend them all in continual repentance, and self-reproaches. A regular journal of his travels would be very valuable.

I cannot reproach myself, because my eyes have made it impracticable. With the utmost difficulty have I performed the writing, which my public duty required of me; and I may add, that my head and heart have been so occupied with necessary business, that objects of curiosity, and even the fine arts, had few attractions for me.
Your case and that of your brother are very different. In travelling with me, through the Dutch and Austrian Low Countries to France, you will have a great opportunity.
In London you see one of those enormous masses of human nature, which exhibit to view its utmost extremes of grandeur and littleness, of virtues and vices, of wisdom and folly. In Paris you will see another; and all along between them, are countries and cities which will deserve your attention.
I need not say to you, that the end of travel, as well as study, is not the simple gratification of curiosity, or to enable one to shine in conversation, but to make us wiser and better.
The British Museum, Sir Ashton Lever’s Museum, Wedgwood’s Manufactory of Earthen Ware, Parker’s Manufactory of Glass, I saw with great pleasure. You cannot see Mrs. Siddons, as she is absent. Westminster Abbey, and St. Paul’s Church you should see.
But I presume you will not be long in England after your brother’s arrival.

Hasten, my dear girl, as much as you can with prudence, to your affectionate father,
John Adams

